PER CURIAM.
Delois Edmondson appeals the district court’s order dismissing her civil rights complaint without prejudice because she failed to perfect service of process. Because Edmondson may refile this action and perfect service of process, her appeal is interlocutory and not subject to appellate review under Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.